MEMORANDUM**
Nancy Ramirez Martinez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming, without opinion, pursuant to 8 C.F.R. § 3.1(a)(7), an immigration judge’s denial of her application for asylum and withholding of removal. The petitioner’s sole contention is that the BIA’s decision “without opinion” does not comport with due process. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA does not violate due process by affirming pursuant to its streamlining regulations an immigration judge’s decision without issuing an opinion).
Pursuant to Desta v. Ashcroft, 365 F.3d 741(9th Cir.2004) petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, or continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.